Exhibit 10.1


Execution Version




GUARANTEE AGREEMENT

dated and effective as of

April 3, 2020,

among

EDGEWELL PERSONAL CARE COMPANY,

The Subsidiaries of EDGEWELL PERSONAL CARE COMPANY named herein

and

BANK OF AMERICA, N.A., as Collateral Agent





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1. DEFINITIONS 1
2. REPRESENTATIONS AND WARRANTIES 1
3. THE GUARANTY 2
4. FURTHER ASSURANCES 5
5. PAYMENTS FREE AND CLEAR OF TAXES 5
6. OTHER TERMS 6
7. INDEMNITY; SUBROGATION AND SUBORDINATION 7
8. GOVERNING LAW 9
9. JURISDICTION; CONSENT TO SERVICE OF PROCESS 9
10. WAIVER OF JURY TRIAL 9
11. RIGHT OF SET-OFF 10
12. ADDITIONAL SUBSIDIARIES 10
13. AGENCY OF BORROWER FOR SUBSIDIARY GUARANTORS 10
14. COMMODITY EXCHANGE ACT ACKNOWLEDGEMENT 11




-i-

--------------------------------------------------------------------------------




This GUARANTEE AGREEMENT, dated as of April 3, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Guaranty”), by and among Edgewell Personal Care Company, a Missouri corporation
(the “Borrower”), each Subsidiary of the Borrower listed on the signature page
hereof and each other Subsidiary of the Borrower that becomes a party hereto
after the date hereof (together, the “Subsidiary Guarantors” and together with
the Borrower, the “Guarantors”), and BANK OF AMERICA, N.A., as collateral agent
(in such capacity, together with any successor thereto, the “Collateral Agent”)
for the Secured Parties.
WITNESSETH:
WHEREAS, the Borrower, the lenders party thereto from time to time (the
“Lenders”) and Bank of America, N.A., as Administrative Agent and Collateral
Agent, have entered into that certain Credit Agreement, dated as of March 28,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing for the extension
of credit to the Borrower;
WHEREAS, it is a condition to the Closing Date under the Credit Agreement that
each Guarantor shall have executed and delivered this Guaranty to guarantee the
Guaranteed Obligations (as defined below); and
WHEREAS, each Guarantor will obtain benefits from the extension of credit to the
Borrower and accordingly desires to execute this Guaranty in order to satisfy
the conditions described in the preceding paragraph and to induce the Lenders to
extend credit to the Borrower.
Accordingly, the parties hereto agree as follows:
1.DEFINITIONS
Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement unless otherwise defined herein. References to this “Guaranty”
shall mean this Guaranty, including all amendments, modifications and
supplements and any annexes, exhibits and schedules to any of the foregoing, and
shall refer to this Guaranty as the same may be in effect at the time such
reference becomes operative.
As used herein, the term “Guaranteed Obligations” shall mean (i) with respect to
any Guarantor that is a Subsidiary Guarantor, the Obligations (other than any
Obligations of such Subsidiary Guarantor) and (ii) with respect to any Guarantor
that is the Borrower, the Obligations (other than the Obligations of the
Borrower) in respect of each Secured Cash Management Agreement to which any
Subsidiary is a party and each Secured Hedge Agreement to which any Loan Party
is a party.
2. REPRESENTATIONS AND WARRANTIES
Each of the Subsidiary Guarantors party hereto as of the Closing Date represents
and warrants as of the Closing Date, and each Subsidiary Guarantor that becomes
a party to this Guaranty pursuant to the execution of a supplement hereto in the
form of Exhibit A hereto (with such modifications as shall be reasonably
acceptable to the Collateral Agent, each, a “Guaranty Supplement”) represents
and warrants as of the date of execution of such Guaranty Supplement (in each
case, which representations and warranties shall be deemed to have been renewed
at the time of the making of any Loan or issuance of any Letter of Credit) to
the Collateral Agent and the Secured Parties:



--------------------------------------------------------------------------------



(%2) Such Subsidiary Guarantor (as applicable) (i) is a partnership, limited
liability company, corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (iii) is qualified to do business in
each jurisdiction where such qualification is required, except in each case
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (iv) has the power
and authority to execute, deliver and perform its obligations under this
Guaranty (or any Guaranty Supplement hereto, as applicable) and each other
agreement or instrument contemplated hereby to which it is or will be a party.
(%2) The execution, delivery and performance by such Subsidiary Guarantor of
this Guaranty (or any Guaranty Supplement hereto, as applicable) (i) have been
duly authorized by all corporate, stockholder, partnership, limited liability
company or other organizational action required to be obtained by such
Subsidiary Guarantor and (ii) will not (A) violate (1) any provision of law,
statute, rule or regulation applicable to such Subsidiary Guarantor, (2) the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Subsidiary Guarantor, (3) any applicable order of any court
or any law, rule, regulation or order of any Governmental Authority applicable
to such Subsidiary Guarantor or (4) any provision of any indenture, certificate
of designation for preferred stock, agreement or other instrument to which such
Subsidiary Guarantor is a party or by which it or any of its property is or may
be bound, (B) result in a breach of or constitute (alone or with due notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (ii)(A) or (ii)(B) of this Section 2(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (C) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by such
Subsidiary Guarantor, other than the Liens created by the Loan Documents and
Permitted Liens.
(%2) This Guaranty (or any Guaranty Supplement hereto, as applicable) has been
duly executed and delivered by such Subsidiary Guarantor and constitutes a
legal, valid and binding obligation of such Subsidiary Guarantor enforceable
against such Subsidiary Guarantor in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), (iii) implied covenants of good
faith and fair dealing, (iv) the need for filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent and (v) the effect of any Requirements of Law as they relate to
pledges of Equity Interests in Subsidiaries organized outside of the United
States.
3. THE GUARANTY
(a) Guaranty of Guaranteed Obligations. Each Guarantor unconditionally
guarantees to the Collateral Agent for the benefit of the Secured Parties,
jointly and severally with the other Guarantors, as a primary obligor and not
merely as a surety, the due and punctual payment and performance when due of the
Guaranteed Obligations of such Guarantor. Each Guarantor further agrees that the
Guaranteed Obligations may be extended, renewed or increased, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension, renewal or
-2-

--------------------------------------------------------------------------------



increase of any Guaranteed Obligation. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. Notwithstanding the foregoing,
for purposes of the Loan Documents, any guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Hedge Agreement by a Subsidiary
Guarantor shall not include any Excluded Swap Obligations with respect to such
Subsidiary Guarantor.
(b) Guaranty of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes an absolute, irrevocable and unconditional guarantee of
payment when due (whether at stated maturity, by acceleration or otherwise) and
not of collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Guaranteed Obligations or to any balance of any deposit account or credit
on the books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.
(c) No Limitations. Except for termination or release of a Guarantor’s
obligations hereunder as expressly provided for in Section 6(g) and subject to
the provisions of Section 3(g), the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than defense
of payment or performance). Without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by:
(i) the failure of the Collateral Agent or any other Secured Party to assert any
claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) the failure of any other
Guarantor to sign or become party to this Guaranty or any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Guaranty; (iii) the failure to perfect any security
interest in, or the exchange, substitution, release or any impairment of, any
security held by the Collateral Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the occurrence of the Termination Date); (vi) any
illegality, irregularity, invalidity or enforceability of any Guaranteed
Obligation or any part thereof or the genuineness, enforceability or validity of
any agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against the Borrower or any other Guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any other Loan Document, any Secured Cash Management Agreement, any
Secured Hedge Agreement or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by the
Borrower or any other obligor on or guarantor of the Guaranteed Obligations, of
any of the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; (vii) any change in the corporate existence, structure
or ownership of the Borrower or any other obligor on or guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Borrower or any other obligor on or guarantor
of the Guaranteed Obligations, or any of their respective assets or any
resulting release or discharge of any Guaranteed Obligation (other than the
occurrence of the Termination Date); (viii) the existence of any claim, set-off
or other rights that such Guarantor may have at any time against the Borrower,
any other obligor on or guarantor of any of the Guaranteed Obligations, the
Collateral Agent, or any other corporation or person, whether in connection
herewith or any unrelated transactions; provided that nothing herein will
prevent
-3-

--------------------------------------------------------------------------------



the assertion of any such claim by separate suit or compulsory counterclaim;
(ix) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations; (x) any modification or
amendment of or supplement to the Credit Agreement or any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement, including,
without limitation, any such amendment which may increase the amount of, or the
interest rates applicable to, any of the Guaranteed Obligations; (xi) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations; (xii) the election by, or on behalf of, any one or more
of the Secured Parties, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code (or any
equivalent or similar provisions under any Debtor Relief Law); (xiii) any
borrowing or grant of a security interest by the Borrower or any of its
Subsidiaries, as debtor-in-possession, under Section 364 of the Bankruptcy Code
(or any equivalent or similar provisions under any Debtor Relief Law) or in any
other bankruptcy or insolvency proceeding; and (xiv) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Collateral Agent that might otherwise
constitute a defense to, or a legal or equitable discharge of, the Borrower or
any other Loan Party or any other guarantor or surety (other than defense of
payment or performance).
Except as otherwise set forth herein or in the Credit Agreement, each Guarantor
expressly authorizes the Secured Parties (or the Collateral Agent on behalf of
the Secured Parties) to take and hold security for the payment and performance
of the Guaranteed Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Guaranteed Obligations, all without affecting the obligations of
any Guarantor hereunder. To the fullest extent permitted by applicable law, each
Guarantor waives any defense based on or arising out of any defense of any other
Guarantor or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
other Guarantor, other than the occurrence of the Termination Date or the
release of such Guarantor from this Guaranty pursuant to Section 6(g). If an
Event of Default shall have occurred and be continuing, the Collateral Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Termination Date shall have occurred. To the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Guarantor, as the case may be, or
any security.
(d) Reinstatement. Notwithstanding the provisions of Section 6(g)(i), each
Guarantor agrees that its guarantee hereunder shall continue to be effective or
be reinstated, as the case may be, if at any
-4-

--------------------------------------------------------------------------------



time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored or returned by the Collateral Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Loan Party, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Loan Party or any substantial
part of its property, or otherwise, all as though such payment had not been
made.
(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Guaranteed Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Party in cash in immediately available
funds the amount of such unpaid Guaranteed Obligation. Upon payment by any
Guarantor of any sums to the Collateral Agent as provided above, all rights of
such Guarantor against the Borrower or any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Section 7.
(f) Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of the Borrower, each
other Loan Party and their respective subsidiaries and any and all endorsers
and/or other Guarantors of all or any part of the Guaranteed Obligations, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations, or any part thereof, and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that neither the
Collateral Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks. In the event any Secured Party (including the Collateral Agent), in
its sole discretion, undertakes at any time or from time to time to provide any
such information to a Guarantor, such Secured Party (including the Collateral
Agent) shall be under no obligation (i) to undertake any investigation, (ii) to
disclose any information which such Secured Party (including the Collateral
Agent), pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.
(g) Maximum Liability. Each Guarantor and, by its acceptance of this Guaranty,
the Collateral Agent and each Secured Party hereby confirms that it is the
intention of all such persons that this Guaranty and the Guaranteed Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Collateral Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.
4. FURTHER ASSURANCES
Each Guarantor agrees, upon the written request of the Collateral Agent, to
execute and deliver to the Collateral Agent, from time to time, any additional
instruments or documents reasonably considered
-5-

--------------------------------------------------------------------------------



necessary by the Collateral Agent to cause this Guaranty to be, become or remain
valid and effective in accordance with its terms.
5. PAYMENTS FREE AND CLEAR OF TAXES
Each Guarantor agrees that (a) it will perform or observe all of the terms,
covenants and agreements that Section 2.17 of the Credit Agreement requires such
Guarantor to perform or observe, subject to the qualifications set forth therein
and (b) any payment required to be made by it hereunder shall be subject to
Section 2.17 of the Credit Agreement, subject to the conditions and
qualifications set forth therein.
6. OTHER TERMS
(a) Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements relating to a
guaranty of the Loans and other extensions of credit under the Loan Documents.
(b) Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.
(c) Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(d) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given as provided in Section 9.01 of the Credit
Agreement.
(e) Successors and Assigns. This Guaranty is for the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and
permitted assigns. Whenever in this Guaranty any Guarantor is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party and all covenants, promises and agreements by any Guarantor that are
contained in this Guaranty shall bind and inure to the benefit of its respective
permitted successors and assigns; provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder unless expressly permitted
by the Credit Agreement or with such consents required by Section 9.08 of the
Credit Agreement.
(f) No Waiver; Cumulative Remedies; Amendments. No failure or delay by the
Collateral Agent or any other Secured Party in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The rights, powers and remedies of the Collateral Agent and each other Secured
Party provided in this Guaranty, the Credit Agreement, each other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement are
cumulative and are not exclusive of any rights, powers or remedies that it would
otherwise have. No waiver of any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by this Section 6(f), and then such waiver or consent
shall be effective only in the specific instance and for the purpose
-6-

--------------------------------------------------------------------------------



for which given. Without limiting the generality of the foregoing, the making of
any Loan or the issuance, amendment, extension or renewal of any Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Collateral Agent or any other Secured Party may have
had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Guarantor in any case shall entitle any Guarantor to any
other or further notice or demand in similar or other circumstances. When making
any demand hereunder against any of the Guarantors, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Borrower or any other Guarantor or guarantor, and any failure by
the Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from the Borrower or any other Guarantor or guarantor or
any release of the Borrower or any other Guarantor or guarantor shall not
relieve any of the Guarantors in respect of which a demand or collection is not
made or any of the Guarantors not so released of their several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Collateral Agent or any other
Secured Party against any of the Guarantors. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings. Neither
this Guaranty nor any provision hereof may be waived, amended or modified (other
than termination or release of this Guaranty pursuant to Section 6(g)) except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Guarantor or Guarantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.08 of the Credit Agreement.
(g) Termination and Release.
         (i) This Guaranty shall automatically terminate on the Termination
Date.
          (ii) A Subsidiary Guarantor shall automatically be released from its
obligations hereunder in accordance with Section 9.18 of the Credit Agreement.
          (iii) In connection with any termination or release pursuant to this
Section 6(g), the Collateral Agent shall execute and deliver to the Borrower all
documents that the Borrower shall reasonably request to evidence such
termination or release; provided, that (i) the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request, (ii) the
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Agent’s reasonable opinion,
would expose such Agent to liability or create any obligation or entail any
consequence other than the applicable termination or release without recourse or
warranty and (iii) in the case of a release under Section 6(g)(ii), such release
shall not in any manner discharge, affect or impair the Guaranteed Obligations
or the obligations of any other Guarantor hereunder. Any execution and delivery
of documents pursuant to this Section 6(g) shall be made without recourse to or
warranty by the Collateral Agent. The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Collateral Agent in connection
with the execution and delivery of such documents.
(h) Counterparts. This Guaranty may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract. Delivery of an executed counterpart
to this Guaranty by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.
(i) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Guaranty. In the event an ambiguity or question
of intent or interpretation arises, this
-7-

--------------------------------------------------------------------------------



Guaranty shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.
7. INDEMNITY; SUBROGATION AND SUBORDINATION
(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 7(c)), the Borrower agrees that (i) in the event a payment
shall be made by any Subsidiary Guarantor under this Guaranty in respect of any
Obligation of the Borrower that constitutes a Guaranteed Obligation of such
Subsidiary Guarantor, the Borrower shall indemnify such Subsidiary Guarantor for
the full amount of such payment and such Subsidiary Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any assets of any Subsidiary
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part any Obligation of the Borrower that constitute a Guaranteed Obligation
of such Subsidiary Guarantor, the Borrower shall indemnify such Subsidiary
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
(b) Contribution and Subrogation. Each Subsidiary Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 7(c)) that, in the event a payment shall
be made by any other Subsidiary Guarantor hereunder in respect of any Guaranteed
Obligation or assets of any other Subsidiary Guarantor shall be sold pursuant to
any Security Document to satisfy any Guaranteed Obligation owed to any Secured
Party and such other Subsidiary Guarantor (the “Claiming Guarantor”) shall not
have been fully indemnified by the Borrower as provided in Section 7(a) hereof,
the Contributing Guarantor shall indemnify the Claiming Guarantor in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Subsidiary Guarantors on the date hereof (or, in the case of
any Subsidiary Guarantor becoming a party hereto pursuant to Section 5.10 of the
Credit Agreement, the date of the Guaranty Supplement executed and delivered by
such Subsidiary Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 7(b) shall be subrogated to the
rights of such Claiming Guarantor under Section 7(a) hereof to the extent of
such payment. The provisions of this Section 7(b) shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Collateral Agent
and the other Secured Parties, and each Subsidiary Guarantor shall remain liable
to the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Subsidiary Guarantor hereunder.
(c) Subordination, etc. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Subsidiary Guarantors under Sections 7(a) and 7(b)
and all other rights of indemnity, contribution or subrogation of any Guarantor
under applicable law or otherwise shall be fully subordinated to the Guaranteed
Obligations until the occurrence of the Termination Date. Notwithstanding any
payment or payments made by any of the Guarantors hereunder or any set-off or
appropriation or application of funds of any of the Guarantors by any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Collateral Agent or any other Secured Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of set-off held
by any Secured Party for the payment of the Guaranteed Obligations until the
Termination Date shall have occurred, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder until
the Termination Date shall have occurred. If any amount shall be paid to any
Guarantor on account of such
-8-

--------------------------------------------------------------------------------



subrogation rights at any time prior to the Termination Date of the Guaranteed
Obligations, such amount shall be held by such Guarantor in trust for the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be paid to
the Collateral Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement. No failure on the part of the Borrower or any Subsidiary
Guarantor to make the payments required by Sections 7(a) and 7(b) (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Borrower with respect to the Obligations
or any Subsidiary Guarantor with respect to its obligations hereunder, and the
Borrower shall remain liable for the full amount of the Obligations and each
Subsidiary Guarantor shall remain liable for the full amount of the obligations
of such Subsidiary Guarantor hereunder. The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Guarantor or Guarantors to which such contribution and indemnification is
owing.
Notwithstanding anything to the contrary contained above, upon the sale of all
of the Equity Interests of any Subsidiary Guarantor and the release of such
Subsidiary Guarantor from the provisions hereof (whether by the Collateral Agent
in connection with an exercise of its remedies or in accordance with the
relevant provisions of the Credit Agreement), then any indemnification and
contribution obligations otherwise provided above in this Section 7 with respect
to the Subsidiary Guarantor which was so released shall terminate and be of no
further force and effect, and if any other Subsidiary Guarantors have
theretofore made payments hereunder with respect to the Guaranteed Obligations
which have not yet been reimbursed in full, then any amount which would have
otherwise been payable under this Section 7 by the Subsidiary Guarantor which
has been released herefrom shall be reallocated to the remaining Subsidiary
Guarantors based on their respective net worths as redetermined on such date.
8. GOVERNING LAW
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS GUARANTY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
9. JURISDICTION; CONSENT TO SERVICE OF PROCESS
(a) Each Guarantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Collateral Agent, any other Secured Party, or any Affiliate of the
foregoing, in any way relating to this Guaranty or the transactions relating
hereto, in any forum other than the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Guaranty against any Guarantor or its properties in the courts of any
jurisdiction.
-9-

--------------------------------------------------------------------------------



(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in paragraph (a) of this Section 9. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 6(d). Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by law.
10. WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED IN CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.
11. RIGHT OF SET-OFF
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligation at any time owing by such Lender or such Issuing Bank to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Guaranty held by such Lender
or Issuing Bank, irrespective of whether or not such Lender or Issuing Bank
shall have made any demand under this Guaranty and although such obligations may
be unmatured; provided, however, that (x) any recovery by any Lender, any
Issuing Bank or any Affiliate pursuant to its set-off rights under this Section
11 is subject to the provisions of Section 2.18(c) of the Credit Agreement and
(y) any Defaulting Lender’s set-off right hereunder shall be subject to Section
9.06 of the Credit Agreement. Each Lender and each Issuing Bank agrees promptly
to notify the Borrower and the Collateral Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and each Issuing Bank under this Section 11 are in addition to other
rights and remedies (including other rights of set-off) that such Lender and
such Issuing Bank may have.
12. ADDITIONAL SUBSIDIARIES
Upon execution and delivery by any direct or indirect Subsidiary of the Borrower
that is required to become a party hereto pursuant to Section 5.10 of the Credit
Agreement (or that is referred to in the
-10-

--------------------------------------------------------------------------------



definition of “Guarantor” in the Credit Agreement) of a Guaranty Supplement,
such Subsidiary shall become a Subsidiary Guarantor hereunder with the same
force and effect as if originally named as a Subsidiary Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Guaranty. The rights and obligations of each party to
this Guaranty shall remain in full force and effect notwithstanding the addition
of any new party to this Guaranty. Each reference to “Subsidiary Guarantor” in
this Guaranty shall be deemed to include such Subsidiary. Notwithstanding
anything to the contrary herein, in no circumstance shall an Excluded Subsidiary
be required to become a Subsidiary Guarantor.
13. AGENCY OF BORROWER FOR SUBSIDIARY GUARANTORS
Each of the Subsidiary Guarantors hereby appoints the Borrower as its agent for
all purposes relevant to this Guaranty and the other Loan Documents, including
the giving and receipt of notices and the execution and delivery of all
documents, instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.
14. COMMODITY EXCHANGE ACT ACKNOWLEDGEMENT
Each Qualified ECP Guarantor intends that this Guaranty constitute, and this
Guaranty shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Subsidiary Guarantor for all purposes
of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
In this Guaranty, “Qualified ECP Guarantor” shall mean, in respect of any Swap
Obligation, each Subsidiary Guarantor that has total assets exceeding
$10,000,000 at the time its guarantee hereunder becomes effective with respect
to such Swap Obligation or such other person as constitutes an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (an “ECP”) and can cause another person to qualify as an
ECP at such time by entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[Remainder of page intentionally left blank; signature pages follow]


-11-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered as of the date first above written.

EDGEWELL PERSONAL CARE COMPANY, as the Borrower


By: /s/ Daniel Sullivan
Name: Daniel Sullivan  
Title: Chief Financial Officer 


Each as a Subsidiary Guarantor:



EDGEWELL PERSONAL CARE BRANDS, LLC
EDGEWELL PERSONAL CARE, LLC
EDGEWELL PERSONAL CARE TAIWAN LTD.
JACK BLACK, L.L.C.
PLAYTEX MANUFACTURING, INC.
PLAYTEX PRODUCTS, LLC
SCHICK MANUFACTURING, INC.
SUN PHARMACEUTICALS, LLC
TANNING RESEARCH LABORATORIES, LLC
EDGEWELL PERSONAL CARE MIDDLE EAST, INC.


By:  /s/ Daniel Sullivan
Name: Daniel Sullivan  
Title: Treasurer
[Signature Page to Guaranty]



--------------------------------------------------------------------------------




Accepted and Agreed to:
BANK OF AMERICA, N.A., as Collateral Agent
By: /s/ Jeremy L. Webb
Name: Jeremy L. Webb
Title: AVP

